Citation Nr: 1308174	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-38 136	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for viral hepatitis.

2.  Entitlement to a disability rating in excess of 10 percent for tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims for increased ratings.


FINDING OF FACT

During the course of this appeal, the Board was notified that the Veteran died on January [redacted], 2013.


CONCLUSIONS OF LAW

1.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to a compensable disability rating for viral hepatitis.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to a disability rating in excess of 10 percent for tinea pedis.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  






ORDER

The appeal of entitlement to a compensable disability rating for viral hepatitis is dismissed.  

The appeal of entitlement to a disability rating in excess of 10 percent for tinea pedis is dismissed.  



		
RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


